    Case: 1:18-cv-06373 Document #: 82 Filed: 12/28/18 Page 1 of 21 PageID #:2637



                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF ILLINOIS
                                      EASTERN DIVISION

HUB GROUP, INC.,                                        )
                                                        )
                   Plaintiff,                           )      Case No. 18-cv-2871
                                                        )
    v.                                                  )      Hon. Rebecca R. Pallmeyer
                                                        )
STEVE ROSE,                                             )      Magistrate Judge Jeffrey Cole
                                                        )
                   Defendant.                           )

  MOTION TO COMPEL COMPLIANCE BY PLAINTIFF WITH CONSENT DECREE
                    AND FOR ATTORNEYS’ FEES

         Defendant, Steve Rose (“Defendant” or “Mr. Rose”), by and through his attorneys, Gary

I. Blackman and Jason B. Hirsh of Levenfeld Pearlstein, LLC, file this Motion to Compel

Compliance by Plaintiff with Consent Decree and for Attorneys’ Fees.

         1.        On October 16, 2018, the parties settled this matter pursuant to a Consent Decree

(Dkt. #64) that provided, in relevant part, as follows:

         Each Party bears its own attorney’s fees and costs. However, Rose remains
         obligated to pay ten thousand dollars $10,000 to Protek International, Inc.
         (“Protek”), his share of Protek’s costs under the Forensic Protocol. (Dkt. No. 29).

         Rose shall: (a) return or destroy all Hub Confidential Information in his
         possession; and (b) direct Protek to destroy all information/devices in its
         possession that were provided to it by Rose.

See, Consent Decree, attached as Exhibit 1.

         2.        Mr. Rose has repeatedly requested that Plaintiff and Protek comply with the

Consent Decree, and delete/wipe the agreed to information given to them by Mr. Rose many

months ago, and return to him, after wiping, his wife’s laptop (that Protek has had since October

29, 2018), however, Protek will not move forward because Plaintiff has taken the position that it




LP 14340833.1 \ 42793-111685
   Case: 1:18-cv-06373 Document #: 82 Filed: 12/28/18 Page 2 of 21 PageID #:2638



is not Plaintiff’s responsibility to pay Protek to do the work – despite an Agreed Protocol Order

that specifically states otherwise.

       3.      Para. 13 of the Agreed Protocol Order (Dkt. #29) states as follows:

       Defendant and Plaintiff shall each be equally (50% / 50%) responsible for the
       Forensic Neutral’s work set forth herein. However, 100% of the cost/expense of
       any deletion/wiping of the Electronic Sources and/or Electronic Accounts, as
       detailed in Paragraph 11 herein, shall be borne by Plaintiff. Additionally,
       Defendant’s total obligation under this Order shall be capped at $10,000,
       exclusive of any messenger fees incurred for expedited delivery of the iPhone
       and/or Lenovo Laptop. (Emphasis added).

See, Agreed Protocol Order, attached as Exhibit 2.

       4.      Defendant paid Protek his required share of $10,000 on November 2, 2018.

       5.      On December 27, 2018, Defendant again emailed Plaintiff asking that he comply:

       Hey Tom. There have been no deletions because Protek is waiting for
       confirmation of who will pay. They estimate the costs to be about 7k to wipe and
       delete Steve’s devices. Para 13 of the Agreed Protocol Order (Dkt. 29) says
       Hub pays all deletion and wiping fees and Rose is capped at 10k for the case
       (“However, 100% of the cost/expense of any deletion/wiping of the Electronic
       Sources and/or Electronic Accounts, as detailed in Paragraph 11 herein, shall be
       borne by Plaintiff.”).

       We have already paid 10k. Para 2 of the Consent Decree confirm our cap at 10k:
       (“Each Party bears its own attorney’s fees and costs. However, Rose remains
       obligated to pay ten thousand dollars $10,000 to Protek International, Inc.
       (“Protek”), his share of Protek’s costs under the Forensic Protocol. (Dkt. No.
       29)”

       We have been ready willing and able to comply with the Consent Decree but Hub
       needs to confirm with Protek that it will be paying the bill. What am I missing?

       Gary (Emphasis added).

See, December 27, 2018 Email, attached as Exhibit 3.

       6.      Plaintiff, without citation, has taken the bad faith position that the deletion/wiping

costs are the responsibility of Mr. Rose, notwithstanding the Agreed Protocol Order.




                                                 2
   Case: 1:18-cv-06373 Document #: 82 Filed: 12/28/18 Page 3 of 21 PageID #:2639



       7.      Plaintiff’s punitive conduct continues to cost Mr. Rose attorneys’ fees, even after

the parties settled. As such, Defendant is requesting that it be reimbursed for all post-Consent

Decree costs incurred by Defendant in his attempts to obtain Plaintiff’s compliance on this issue,

including the fees for having to bring this Motion to Compel.

       WHEREFORE, Defendant, Steve Rose, respectfully requests that this Court grant his

Motion to Compel Compliance with Consent Decree and for Attorneys’ Fees and such other

relief as this Court deems appropriate.


Dated: December 28, 2018                            Respectfully submitted,

                                                    Defendant, STEVE ROSE


                                                    By: /s/ Gary I. Blackman
                                                          One of His Attorneys
Gary I. Blackman (ARDC #6187914)
Jason B. Hirsh (ARDC #6283094)
LEVENFELD PEARLSTEIN, LLC
2 North LaSalle Street, Suite 1300
Chicago, Illinois 60602
Tel.: (312) 346-8380
Fax: (312) 346-8434
gblackman@lplegal.com
jhirsh@lplegal.com




                                                3
   Case: 1:18-cv-06373 Document #: 82 Filed: 12/28/18 Page 4 of 21 PageID #:2640



                               CERTIFICATE OF SERVICE

       I, Gary I. Blackman, an attorney, hereby certify that on December 28, 2018, I caused a

true and correct copy of the foregoing Motion to Compel Compliance with Consent Decree

and for Attorneys’ Fees to be electronically filed with the Clerk of the Court using the CM/ECF

system, which will send notification of such filing to all parties registered with the CM/ECF

system.

                                                                 /s/ Gary I. Blackman




                                              4
Case: 1:18-cv-06373 Document #: 82 Filed: 12/28/18 Page 5 of 21 PageID #:2641




      EXHIBIT 1
Case: 1:18-cv-06373 Document #: 82 Filed: 12/28/18 Page 6 of 21 PageID #:2642
Case: 1:18-cv-06373 Document #: 82 Filed: 12/28/18 Page 7 of 21 PageID #:2643
Case: 1:18-cv-06373 Document #: 82 Filed: 12/28/18 Page 8 of 21 PageID #:2644
Case: 1:18-cv-06373 Document #: 82 Filed: 12/28/18 Page 9 of 21 PageID #:2645
Case: 1:18-cv-06373 Document #: 82 Filed: 12/28/18 Page 10 of 21 PageID #:2646
Case: 1:18-cv-06373 Document #: 82 Filed: 12/28/18 Page 11 of 21 PageID #:2647
Case: 1:18-cv-06373 Document #: 82 Filed: 12/28/18 Page 12 of 21 PageID #:2648



 
 
 
 
 
 
 
 
 
 
 
 
 




       EXHIBIT 2
     Case:
      Case:1:18-cv-06373
             1:18-cv-02871
                         Document
                           Document
                                  #:#:
                                    8229
                                       Filed:
                                         Filed:
                                              12/28/18
                                                06/21/18
                                                       Page
                                                         Page
                                                            131of
                                                                of21
                                                                   7 PageID
                                                                     PageID#:156
                                                                            #:2649



                                UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF ILLINOIS
                                      EASTERN DIVISION


HUB GROUP, INC.,                                       )
                                                       )
                          Plaintiff,                   )
                                                       )
v.                                                     ) Case No. 1:18-cv-02871
                                                       )
STEVE ROSE,                                            )
                                                       )
                          Defendant.                   )
                                                       )
                                                       )

                                        AGREED ORDER

         The parties agree to the following forensic inspection protocol (the "Protocol"):

         1.      Within three (3) business days after the entry of this Agreed Order, Defendant

shall produce via common carrier, the following items (the "Electronic Sources") to Protek

International Inc. ("Forensic Neutral"), 6262 Kingery Highway, Suite 270, Willowbrook, Illinois

60527:

              a. Lenovo Laptop;

              b. iPhone;

              c. The following DVD and USB flash media storage "thumb" drives, commonly

                 known or physically identified by the following descriptions:

                                        Device "Common" Name or Description
                     1)      Ativa DVD
                     2)      Memorex DVD
                     3)      Hentzen Thumb Drive [silver]
                     4)      Hub Group Thumb Drive [silver]
                     5)      Hub Group Thumb Drive [silver and red]
                     6)      Pinnacle Thumb Drive [black]
                     7)      Spring Mountain Thumb Drive [silver and black]



                                                 -1-
  Case:
   Case:1:18-cv-06373
          1:18-cv-02871
                      Document
                        Document
                               #:#:
                                 8229
                                    Filed:
                                      Filed:
                                           12/28/18
                                             06/21/18
                                                    Page
                                                      Page
                                                         142of
                                                             of21
                                                                7 PageID
                                                                  PageID#:157
                                                                         #:2650



                   8)    "PQI" Thumb Drive [black]
                   9)    Lexar Thumb Drive [black]
                   10)   Unyson Logistics Thumb Drive [silver and black]
                   11)   Silver & Blue Thumb Drive

       2.      Concurrently with the production of the Electronic Sources, Defendant will

provide Forensic Neutral the login IDs, passwords, and other information Forensic Neural needs

to access the Electronic Sources and the following electronic accounts (the "Electronic

Accounts"):

            a. srose53132@sbcglobal.net;

            b. srose53132@wi.rr.com;

            c. srose53132@icloud.com;

            d. Srose53132@gmail.com;

            e. steverose@milwaukeelogisticscouncil.org;

            f. steve@3plrecruiters.com

            g. iCloud account;

            h. Google Drive account.

       3.      Defendant’s iPhone and Lenovo Laptop shall be mirrored by Forensic Neutral

immediately and returned to Defendants’ counsel by messenger delivery within 24 hours of

receipt by Forensic Neutral.

       4.      Forensic Neutral shall search only the Electronic Sources and Electronic Accounts

identified in Paragraph 1 (a)-(c) and 2(a)-(h) above pursuant to the search terms (the "Search

Terms") and other analysis parameters outlined in Paragraph 5 below. If the parties cannot agree

on Search Terms, the issue shall be raised with the Court. The search terms will be designated as

“Attorneys’ Eyes Only” and will not be shared with the parties.




                                               -2-
  Case:
   Case:1:18-cv-06373
          1:18-cv-02871
                      Document
                        Document
                               #:#:
                                 8229
                                    Filed:
                                      Filed:
                                           12/28/18
                                             06/21/18
                                                    Page
                                                      Page
                                                         153of
                                                             of21
                                                                7 PageID
                                                                  PageID#:158
                                                                         #:2651



       5.       Assuming the parties reach an agreement with respect to Search Terms, by June

29, 2018, the parties shall deliver the Search Terms to the Forensic Neutral. Forensic Neutral

shall immediately execute the search terms across all Electronic Sources and Electronic

Accounts, and share a detailed spreadsheet report of hits to the Search Terms to both parties.

Such report shall not include the content of files, but shall include:

            a. For both files and email, the Electronic Source or Electronic Account where the

                search hit was found;

            b. For files, all filesystem dates (created, accessed, last written, last modified,

                deleted);

            c. For files, the file type;

            d. For files, the logical file size;

            e. For files, the file extension;

            f. For files, the current status of file (deleted but recoverable, overwritten, active,

                wiped, etc.);

            g. For files, the hash value (SHA-1) of the file, which shall be used as a control

                number to identify the particular file throughout execution of this Protocol by any

                party;

            h. For email, the date sent, received, or stored;

            i. For email, the participating email addresses;

            j. For email, the hash value (SHA-1 or similar) of various combined email fields,

                which shall be used as a control number to identify the particular file throughout

                execution of this Protocol by any party;




                                                   -3-
  Case:
   Case:1:18-cv-06373
          1:18-cv-02871
                      Document
                        Document
                               #:#:
                                 8229
                                    Filed:
                                      Filed:
                                           12/28/18
                                             06/21/18
                                                    Page
                                                      Page
                                                         164of
                                                             of21
                                                                7 PageID
                                                                  PageID#:159
                                                                         #:2652



       6.     In addition to the Search Terms, Forensic Neutral shall conduct an investigation

to determine whether electronic data has been wiped, destroyed, deleted, or otherwise removed

from any of the Electronic Sources or Electronic Accounts. Any analysis of a computer shall

include an analysis of USB device activity and activity relating to the upload/sharing of data

from cloud storage/sharing services. Forensic Neutral shall prepare a USB summary report that

identifies the serial number and name of each device as well as what dates/times such USB

devices were plugged in.   Forensic Neutral shall utilize built-in forensic software functions to

recover the file names, content, and metadata of any data discovered in a state of deletion,

wiping, or destruction or overwriting, but shall not undertake manual data “carving” from

unallocated space.

       7.     Notwithstanding anything to the contrary, the Parties agree and acknowledge that

the examination of the devices shall exclude the examination of any systems, databases,

networks, programs, applications, files, data, documents and materials that are owned, hosted,

operated or managed by Redwood Logistics, LLC and/or any of its predecessor or affiliated

entities (collectively, "Redwood"), including but not limited to the Microsoft Office suite of

software, products and applications (including Outlook) and Redwood's customer relationship

management software, products and applications (including Vision and Zoho) (collectively, the

"Redwood Applications").     To the extent that the examination yields any "hits" from the

Redwood Applications, such "hits" shall not be disclosed to or shared with Hub. For the sake of

clarity, this restriction, precludes any search/examination of (among other things) Defendant’s

Redwood Logistics, LLC email account – srose@Redwwodlogistics.com.

       8.     Concurrently with the delivery of a report on the Search Term hits as outlined in

Paragraph 4, above, Forensic Neutral shall promptly provide Defendant's counsel with complete,




                                              -4-
  Case:
   Case:1:18-cv-06373
          1:18-cv-02871
                      Document
                        Document
                               #:#:
                                 8229
                                    Filed:
                                      Filed:
                                           12/28/18
                                             06/21/18
                                                    Page
                                                      Page
                                                         175of
                                                             of21
                                                                7 PageID
                                                                  PageID#:160
                                                                         #:2653



restored copies of all files yielded by hits to the agreed upon Search Terms. Forensic Neutral

shall deliver both native files and forensic logical forensic container files (such as .L01 files) to

Defendant’s counsel.

       9.      Within twenty-one (21) calendar days after Defendant's counsel receipt of the

material referenced in Paragraph 8 herein, Defendant shall identify all files Defendant contends

are protected by the attorney-client privilege, work-product doctrine or other applicable privilege

or otherwise protected from disclosure.       Defendant shall identify his objections through a

privilege log consistent with the Federal Rules of Civil Procedure, which shall be served upon

Plaintiff's counsel.   During this period, Defendant may also withhold documents that are

irrelevant (such as, for example. those of a personal nature). Such relevancy withholdings need

not be included on the privilege log. Thereafter, Defendant’s counsel shall communicate to

Forensic Neutral the hash values (SHA-1 or similar) corresponding to the information to be

excluded from the information set to be produced to Plaintiff’s counsel, as explained in

Paragraph 10 herein.

       10.     Within one (1) business day after Defendant’s counsel communicates to Forensic

Neutral the hash value (SHA-1 or similar) corresponding to the information to be excluded from

the information set produced to Plaintiff’s counsel, Forensic Neutral shall produce to Plaintiff's

counsel non-privileged (or otherwise protected) relevant information yielded by the agreed upon

Search Terms and parameters in both native file and logical forensic container file (such as

.L01), which shall exclude any and all information identified by Defendant as restricted from

production as explained in Paragraph 9 herein. For the sake of clarity, Forensic Neutral shall not

produce to Plaintiff’s counsel any information listed on Defendant's privilege log or information

that has been identified by Defendant as irrelevant.




                                                 -5-
  Case:
   Case:1:18-cv-06373
          1:18-cv-02871
                      Document
                        Document
                               #:#:
                                 8229
                                    Filed:
                                      Filed:
                                           12/28/18
                                             06/21/18
                                                    Page
                                                      Page
                                                         186of
                                                             of21
                                                                7 PageID
                                                                  PageID#:161
                                                                         #:2654



       11.     Plaintiff shall have five (5) business days from the date on which it has been

provided with a complete production to review the files for files belonging to Plaintiff. Plaintiff

shall deliver to Forensic Neutral and Defendant, within one (1) day of completion of Plaintiff's

review, a listing of files and identifiers it contends are Plaintiff's property. Forensic Neutral shall

take steps to permanently and irrevocably wipe these files from Defendant's original Electronic

Source or Electronic Account. To the extent that any of the identified information resides on the

Lenovo Laptop or iPhone, this Lenovo Laptop and/or iPhone shall be made available to Forensic

Neutral for a maximum of 24 hours to complete the wiping of the disputed data, after which

these devices shall be returned by Forensic Neutral to Defendant’s counsel by messenger

delivery. Forensic Neutral shall verify destruction of these files and provide a Certificate of

Destruction relating to the same. Forensic Neutral shall preserve and maintain a native copy of

all documents/data identified for destruction/wiping by Plaintiff until otherwise directed by

agreement of the parties or order of the Court. Any other information sourced from Defendants’

Electronic Accounts and/or Electronic Devices in the possession of Forensic Neutral shall

immediately be forensically destroyed/wiped by Forensic Neutral.

       12.     Following the Forensic Neutral's work outlined above, the Forensic Neutral shall

return the Electronic Sources to Defendant's counsel and forensically destroy all credentials

provided by Defendant.

       13.     Defendant and Plaintiff shall each be equally (50% / 50%) responsible for the

Forensic Neutral's work set forth herein.          However, 100% of the cost/expense of any

deletion/wiping of the Electronic Sources and/or Electronic Accounts, as detailed in Paragraph

11 herein, shall be borne by Plaintiff. Additionally, Defendant’s total obligation under this Order

shall be capped at $10,000, exclusive of any messenger fees incurred for expedited delivery of




                                                  -6-
  Case:
   Case:1:18-cv-06373
          1:18-cv-02871
                      Document
                        Document
                               #:#:
                                 8229
                                    Filed:
                                      Filed:
                                           12/28/18
                                             06/21/18
                                                    Page
                                                      Page
                                                         197of
                                                             of21
                                                                7 PageID
                                                                  PageID#:162
                                                                         #:2655



the iPhone and/or Lenovo Laptop. Forensic Neutral shall not be authorized to undertake any

other work or service unless agreed to by the parties in writing.

         14.   Forensic Neutral may not work as a consultant or expert in this lawsuit for either

party.    Forensic Neutral may not have any unilateral communications either party.          All

communications by the parties shall be transparent as to the Forensic Neutral.

         15.   If necessary, the parties may jointly or individually petition the Court for

modification of the time deadlines outlined in this Agreed Protocol.

         Dated: June 21, 2018                                SO ORDERED:




Jointly Prepared By
Counsel For Both Parties
                                                             Hon. Rebecca R. Pallmeyer




                                                -7-
Case: 1:18-cv-06373 Document #: 82 Filed: 12/28/18 Page 20 of 21 PageID #:2656




       EXHIBIT 3
                Case: 1:18-cv-06373 Document #: 82 Filed: 12/28/18 Page 21 of 21 PageID #:2657




From:                          Gary I. Blackman <gblackman@lplegal.com>
Sent:                          Thursday, December 27, 2018 11:56 AM
To:                            Piskorski, Thomas <TPiskorski@seyfarth.com>
Cc:                            Keith Chval; Mendez, Katherine; Vera, Danielle A; E. Tim Doris; Timothy I. Massat
Subject:                       RE: HUB/Rose [LPLEGAL-Emails.FID1245076]
Attachments:                   0029 - Agreed Order.PDF; 0064 - Consent Decree Order signed.PDF


Hey Tom. There have been no deletions because Protek is waiting for confirmation of who will pay. They estimate the 
costs to be about 7k to wipe and delete Steve’s devices.  Para 13 of the Agreed Protocol Order (Dkt. 29) says Hub pays all 
deletion and wiping fees and Rose is capped at 10k for the case ( “However, 100% of the cost/expense of any 
deletion/wiping of the Electronic Sources and/or Electronic Accounts, as detailed in Paragraph 11 herein, shall be borne 
by Plaintiff.”). We have already paid 10k. Para 2 of the Consent Decree confirms our cap at 10k: (“ Each Party bears its 
own attorney's fees and costs. However, Rose remains obligated to pay ten thousand dollars $10,000 to Protek 
International, Inc. ("Protek"), his share of Protek's costs under the Forensic Protocol. (Dkt. No. 29)”  We have been ready 
willing and able to comply with the Consent Decree but Hub needs to confirm with Protek that it will be paying the bill. 
What am I missing ? Gary 


    GARY I. BLACKMAN

        312.476.7536
                                             




         


                                            2 N. LaSalle St. Suite 1300,
        312.371.8961
         
                                            Chicago, Illinois 60602
                                             




        gblackman@lplegal.com
                                             




                                            Website | LinkedIn | YouTube
                                                                




 




This message (and any associated files) is intended only for the use of the individual or entity to which it is addressed and may contain information that is confidential, subject
to copyright or constitutes a trade secret. If you are not the intended recipient you are hereby notified that any dissemination, copying or distribution of this message, or files
associated with this message, is strictly prohibited. If you have received this message in error, please notify us immediately by replying to the message and deleting it from
your computer.
 




                                                                                        1
